Sherwood, O. J.
In the matter of opening and extending Third avenue from Holden avenue to the Boulevard where not already opened.
The petition in this case is filed under Act No. 354, Laws of 1885, in the recorder’s court, by the city.
Third avenue, between the points named, is already opened a portion of the distance, and the opening asked in the petition lies in two sections of the route, one between the Boulevard and Milwaukee avenue, and the other between the Cass and Crane farms. These two sections form the connecting links between the portions of the avenue already opened, and, with the exception of a railroad crossing, complete the opening between the points desired.
The proceedings before the recorder on the part of the city are contested by the owners of the property, whose names *167appear in the record as defendants. The case involves very nearly the same questions presented in the [case of City of Detroit v. Daly, 68 Mich. 503, and it is hardly necessary to renew their discussion here. All the reasons given in that case for the conclusions reached apply to this case, and rules the same.
The proceedings must be quashed, with costs to appellants"
The other Justices concurred.